DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Specification
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
The disclosure is objected to because of the following informalities:
¶ 38: reference characters "130" and "103" have both been used to designate collimator layer.
Appropriate correction is required.

Drawings
The drawings were received on May 21, 2020.  These drawings are accepted.

Response to Amendment
Applicant’s amendment to the claims, filed on January 4, 2022, is acknowledged. Amendment is entered.
	
Election/Restrictions
Applicant’s election of Invention I, drawn to claims 1 - 8, in the reply filed on January 4, 2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 - 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ukigaya et al. (USPAPN US 2015/0364514 A1), hereinafter as Ukigaya.

Regarding claim 1, figs. 1 & 2A of Ukigaya discloses a sensor device (¶ 19), comprising:
a sensor substrate (202 in 201; ¶ 19);
a first transparent layer (102; ¶ 19) disposed on the sensor substrate, wherein the first transparent layer defines an alignment structure (104 of 102);
a collimator layer (206) disposed on the first transparent layer; and
a lens (208) disposed on the collimator layer.

Regarding claim 2, Ukigaya discloses the sensor device of claim 1, Ukigaya discloses wherein the alignment structure comprises an alignment opening (103).

Regarding claim 3, Ukigaya discloses the sensor device of claim 2, Ukigaya discloses wherein the alignment structure further comprises an alignment bump (209) positioned within the alignment opening.

Regarding claim 4, Ukigaya discloses the sensor device of claim 1, Ukigaya discloses wherein the first transparent layer comprises a padding portion (105 of 102, d1 of 102 as seen in fig. 2A), and the collimator layer is disposed on the padding portion (as seen in fig. 2A).

Regarding claim 5, Ukigaya discloses the sensor device of claim 4, Ukigaya discloses wherein the alignment structure is beside the padding portion (104 is besides 105, as seen in fig. 2A).

Regarding claim 6, Ukigaya discloses the sensor device of claim 1, Ukigaya discloses further comprising a second transparent layer (207; ¶ 19) disposed between the collimator layer and the lens.

Regarding claim 7, Ukigaya discloses the sensor device of claim 1, Ukigaya discloses wherein the sensor substrate comprises an internal alignment mark covered by the first transparent layer (104 of 201 where the internal alignment mark is the absent of 202 in 201 to create 104, thus a large material section of 201 in 104 is the internal alignment mark; ¶¶ 18 & 19: scribe region; a portion of 102 within 104 overlaps a portion of 201 within 104, thus 102 covers 201, consistent with fig. 10 of instant patent application and associated description of the claimed invention).

Regarding claim 8, Ukigaya discloses the sensor device of claim 1, Ukigaya discloses wherein the alignment structure is a rugged structure on the sensor substrate (in 104, where 102 with 103, as seen in fig. 2A; ¶ 26).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hoang-Quan Ho whose telephone number is (571)272-8711. The examiner can normally be reached Monday - Friday, 10 AM - 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Loke can be reached on 571-272-1657. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Hoang-Quan Ho
Primary Patent Examiner
Art Unit 2818



/Hoang-Quan Ho/Primary Examiner, Art Unit 2818